Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated June 28, 2010 (the
“Effective Date”), is entered into by and between AVATECH SOLUTIONS, INC., a
Delaware corporation (the “Company”), and George Davis (“Executive”).

WHEREAS, Executive currently serves as the Chief Executive Officer of the
Company.

WHEREAS, the Company and Executive desire to evidence the terms and conditions
of Executive’s continued service as Chief Executive Officer by a written
agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1. Employment. Subject to the terms and conditions set forth herein, Executive
shall serve as Chief Executive Officer of the Company.

2. Term. The term of Executive’s employment under this Agreement (the “Term”)
will commence on the Effective Date and will continue through June 30, 2011,
subject to earlier termination as set forth herein. This Agreement shall be
renewable on July 1, 2011 by mutual agreement of the parties and continue
through the fiscal year ending June 30, 2012.

3. Duties. Executive will report to, and Executive’s specific responsibilities
and authority will be established by, the Board of Directors or, acting on its
behalf, the Executive Committee, of the Company. Executive will diligently and
conscientiously devote all of his business time and attention and best efforts
in discharging his duties to the Company.

4. Compensation and Benefits.

4.1. Base Compensation. During the Term, the Company will pay Executive a base
salary (the “Base Salary”) at an annual rate of $250,000, which shall be paid in
accordance with the Company’s normal payroll practices for its salaried
executive employees from time to time in effect.

4.2. Incentive Compensation.

4.2.1. Confirmation of Prior Option Grants. On December 1, 2006, in connection
with joining the Company, the Company granted Executive an option to purchase
100,000 shares of common stock of the Company (the “Common Stock”) pursuant to
the Company’s standard Form of Option, which option vests as set forth in
Exhibit A hereto (the “2006 Option”). Pursuant to an Amended and Restated
Employment Agreement dated as of September 12, 2007, the Company granted
Executive an option to purchase up to 200,000 shares of the Common Stock, which
option is subject to the terms and conditions set forth in Exhibit B hereto (the
“2007 Option”). The Company hereby ratifies and confirms the grants of the 2006
Option and the 2007 Option and the terms and conditions thereof, including,
without limitation, Exhibit A and Exhibit B hereto.

4.2.2. Additional Incentive Compensation. Executive shall be entitled to receive
such additional incentive compensation and to participate in such additional
incentive compensation programs as the Board of Directors and/or its
Compensation Committee may from time to time grant or establish.

4.3. Benefit Plans and Fringe Benefits.

4.3.1. Employee Benefit Plan Participation. During the Term, Executive will be
entitled to participate in any and all employee benefit programs (including but
not limited to medical, vision, prescription drug, dental, disability, employee
and group life, accidental death and travel accident, and section 401(k) plans
and programs) offered by the Company to its executives or to its employees
generally to the extent the provisions, rules, and regulations of such plans
make Executive eligible for participation therein, and Executive may receive
such other benefits as the Company may determine from time to time.

4.3.2. Perquisites. Executive will be entitled to perquisites comparable to
those that the Company makes available from time to time to its senior executive
employees.

4.3.3. Reimbursement of Expenses. The Company will reimburse Executive for
business travel, lodging, meals, and other reasonable business expenses incurred
by him in the performance of services hereunder subject to submission of
documentation in accordance with the Company’s business expense reimbursement
policies from time to time applicable to its senior executives.

4.3.4. Stock Purchase Plan. Executive shall be entitled to participate in the
Company’s Employee Stock Purchase Plan to the extent the terms of such plan make
him eligible therefor.

5. Termination.

5.1. Right to Terminate. The Company may, at its election and upon written
notice to the Executive, terminate the Executive’s employment under this
Agreement prior to the expiration of the Term for any reason or no reason, with
or without Cause (as defined below). Similarly, Executive may, at his election
and upon written notice to the Company, voluntarily terminate his employment
with the Company prior to the expiration of the Term at any time.

5.2. Payment of Accrued Base Salary and Benefits; Options. Upon the termination
of Executive’s employment, whether pursuant to this Section 5 or upon the
expiration of the Term, (a) the Company shall pay to Executive all unpaid Base
Salary and benefits, as described herein, that have accrued through the date of
such termination, and (b) all unexercised stock options, or portions thereof,
held by Executive as of the date of termination shall vest or terminate and be
exercisable in accordance with their terms.

5.3. Payments Upon Termination Without Cause. In addition to the payments and
benefits to be made or provided pursuant to Section 5.2 but notwithstanding
paragraph (b) thereof, if the Company terminates Executive’s employment without
Cause (as defined below), then (a) the Company shall continue to make salary
payments to Executive at his then current Base Salary level for a period of six
months from the date of termination, (b) Executive shall be entitled to the
post-termination medical benefits as provided in Section 5.5, and (c) all
unexercised stock options, or portions thereof, held by Executive as of the date
of termination shall vest in full, regardless of their original vesting
schedules, and shall be exercisable for a period of one year from the date of
termination.

5.4. Payments Upon Termination by Executive for Good Reason. In addition to the
payments and benefits to be made or provided pursuant to Section 5.2 but
notwithstanding paragraph (b) thereof, if Executive terminates his employment
with the Company for Good Reason (as defined in Section 5.8.2), then (a) the
Company shall continue to make salary payments to Executive at his then current
Base Salary level for a period of six months from the date of termination, (b)
Executive shall be entitled to the post-termination medical benefits as provided
in Section 5.5, and (c) all unexercised stock options, or portions thereof, held
by Executive as of the date of termination shall vest in full, regardless of
their original vesting schedules, and shall be exercisable for a period of one
year from the date of termination.

5.5. Post-Termination Medical Benefits.

5.5.1. Continued Benefits. Subject to Section 5.5.2, if Executive’s employment
is terminated pursuant to Section 5.3 or Section 5.4, then:

5.5.1.1. for each month following the date of termination that Executive remains
eligible for continuation coverage under the federal Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company will waive, for up to 24 months, any
payments that it would otherwise charge to Executive for COBRA family coverage;
and

5.5.1.2. after Executive is no longer eligible for COBRA coverage, until the
earlier of (a) 24 months following the date of termination or (b) 18 months
following the date on which Executive becomes ineligible for COBRA coverage, the
Company will reimburse Executive for premiums that he pays to purchase a policy
of family health insurance; provided that in no event shall any monthly
reimbursement payment exceed 100% of the COBRA rate that the Company would
charge for that month under its then existing health insurance plan for the type
of coverage purchased by Executive.

5.5.2. Termination of Company’s Obligation. The Company obligation to provide
continued medical benefits under Section 5.5.1 shall terminate at the time
Executive becomes employed by or an independent contractor to a party unrelated
to the Company or its successor which makes health insurance available to
Executive (with or without charge).

5.5.3. Payment of Taxes. The Company shall have no obligation to pay, or
reimburse Executive for the payment of, any income or other tax liability owed
by Executive in connection with any payments made by the Company pursuant to
this Section 5.5.

5.6. Method of Payments; Full Compensation. All payments of Base Salary pursuant
to this Section 5 shall be paid in accordance with the Company’s normal payroll
practices for its salaried executive employees from time to time in effect. The
Base Salary and benefits to be paid pursuant to this Section 5 shall be
considered full compensation in payment of all claims under this Agreement, and
Executive shall not be entitled to any other compensation or benefits.

5.7. Compliance with Section 409A of the Code. If a payment obligation under
this Agreement arises on account of the Executive’s separation from service
while the Executive is a “specified employee” (as defined under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and determined in
good faith by the Company), any payment of “deferred compensation” (as defined
in Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue with interest and be paid together with the accrued interest within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Executive’s estate following his
death. For purposes of the preceding sentence, interest shall accrue at the
prime rate of interest published in the northeast edition of The Wall Street
Journal on the date of the Executive’s separation from service.

5.8. Additional Terms and Definitions.

5.8.1. Cause. For purposes of this Agreement, the term “Cause” shall mean (a)
Executive’s misappropriation of corporate funds or assets; (b) Executive’s
commission of a felony; (c) Executive’s commission of any crime or offense
involving theft, dishonesty, or moral turpitude; (d) Executive’s failure to
devote substantially his full business time and attention to the Company as
provided in Section 3 hereof; (e) Executive’s willful violation of directions of
the Board of Directors of the Company which are consistent with Executive’s
duties as Chief Executive Officer, or any fraud, dishonesty or other willful
misconduct by Executive in the performance of services on behalf of the Company;
(f) material misrepresentation made by Executive to the Company; (g) verifiable
evidence that Executive has engaged in sexual harassment of a nature that could
give rise to liability on the part of the Company; and/or (h) the commission by
Executive of a material breach of the terms of this Agreement.

5.8.2. Good Reason. For purposes of this Agreement, the term “Good Reason” shall
mean the occurrence or existence of one or more of the following conditions,
without the consent of Executive: (a) a material diminution in Executive’s Base
Salary, except any diminution made pursuant to a broad-based, employee-wide
salary reduction program adopted by the Board of Directors shall not be deemed
“material”; (b) a material diminution in Executive’s authority, duties, or
responsibilities with the Company; (c) a material change in the geographic
location at which Executive must perform his services hereunder by more than 50
miles; (d) any other action or inaction that constitutes a material breach by
the Company of this Agreement; provided, however, that there shall not be Good
Reason unless the Executive has first given written notice to the Company
specifying in reasonable detail the circumstances which Executive believes gives
rise to Good Reason within 90 days of the initial existence of the Good Reason
and the Company shall have failed to remedy such Good Reason within 30 days of
its receipt of such notice (the “Remediation Period”). The Company shall notify
Executive within 10 days of receipt of the notice whether it agrees or disagrees
with Executive’s determination that the event specified in the notice
constitutes Good Reason and whether it will exercise, or waive, its right to
remedy the condition within the Remediation Period. If the Company waives its
right to remedy the condition, or if the Company attempts to remedy the
condition but Executive notifies the Company in writing within seven days of the
close of the Remediation Period (including any extension of the Remediation
Period that the parties may agree to in writing) that the remediation is not
satisfactory, then Executive may terminate his employment for Good Reason on the
date specified in the notice (or such later date as the Executive and the
Company may mutually agree in writing) so long as Good Reason, as defined
herein, continues to exist; provided, however, that Executive’s termination of
employment shall in no event take place later than two years following the
initial existence of the circumstances giving rise to Good Reason.

5.8.3. Termination. Termination of employment or words of similar import, as
used in this Agreement, means, for purposes of any payments under this Agreement
that are payments of deferred compensation subject to 409A of the Code, the
Executive’s “separation from service” as defined in Section 409A of the Code.

6. Withholding of Taxes. All compensation and benefits payable to Executive
pursuant to this Agreement shall be subject to all applicable tax withholding
requirements.

7. Certain Restrictions.

7.1. Confidentiality. Executive acknowledges that he will acquire confidential
information relating to the Company, its subsidiaries and affiliates, including
but not limited to business plans, sales and marketing plans, financial
information, acquisition prospects, and “customer” and “supplier” lists (as such
terms may relate to the business or the systems and other trade secrets or
know-how of the Company, its subsidiaries and affiliates) as they may exist from
time to time (collectively, “Confidential Information”), which are valuable,
special, and unique assets of the Company’s business, access to or knowledge of
which is essential to the performance of Executive’s duties hereunder.
Accordingly, Executive will not disclose at any time (during his employment
under this Agreement or thereafter) any such Confidential Information other than
in connection with and reasonably required for the performance of his duties
under this Agreement, unless required to do so pursuant to law, subpoena, court
order, or other legal process. These restrictions will not apply to, and
Confidential Information will not be deemed to include, information that is then
in the public domain (other than as a result of action by the Executive).

7.2. Competitive Activity. Due to the unique position of Executive in his role
with the Company, Executive agrees that if his employment with the Company
ceases for any reason, Executive will not, during the Term and for a period of
one year after the effective date of his termination of employment, without
prior written consent of the Company:

7.2.1. Directly or indirectly, engage or be interested in (as owner, partner,
shareholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any business entity or operation that engages in the
business of selling computer-aided design software or providing professional,
consulting, technical or training services related to computer-aided design
software within fifty (50) miles of any location where the Company or any of its
affiliates sells such software or provides such services, except that Executive
may own up to a five percent (5%) interest in the publicly-traded securities of
a publicly traded corporation. As used herein, “affiliate” means any
corporation, firm or business entity controlled, directly or indirectly, by the
Company or by the same persons, corporations, firms or business entities which
control the Company;

7.2.2. Employ or retain or participate in or arrange the employment or retention
of any person who was employed or retained by the Company, any successor to the
Company’s business, or any of their affiliates or subsidiaries during the period
of Executive’s employment; or

7.2.3. Directly or indirectly solicit any customers or clients of the Company,
its affiliates, or subsidiaries.

7.3. Remedy for Breach and Modification. Executive acknowledges that the
provisions of this Section 7 are reasonable and necessary for the protection of
the Company and that the Company will be irrevocably damaged if these provisions
are not specifically enforced. Accordingly, Executive agrees that, in addition
to any other relief or remedies available to the Company, including reasonable
attorneys’ fees and costs, the Company is entitled to seek and obtain an
appropriate injunction or other equitable remedy for the purposes of restraining
the Executive from any actual or threatened breach of or otherwise enforcing
these provisions and no bond or security will be required in connection with
such equitable remedy. If any provision of this Section 7 is deemed invalid or
unenforceable in any jurisdiction, such provision will be deemed modified and
limited in such jurisdiction to the extent necessary to make it valid and
enforceable in such jurisdiction.

8. Arbitration of Certain Disputes. Any dispute or controversy arising under or
in connection with this Agreement, other than with respect to an alleged breach
of any of any of the provisions of Section 7, shall be resolved by binding
arbitration held in Baltimore City or Baltimore County, Maryland before a single
arbitrator. Such arbitration will be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect and
otherwise in accordance with principles that would be applied by a court of law
or equity. The arbitrator shall make written findings of fact and law to support
his decision, which will be final and binding upon all parties. Judgment on any
award may be entered and enforced in any court having jurisdiction.

9. Miscellaneous.

9.1. Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, written and oral, between the parties with respect to its subject
matter, is intended as a complete and exclusive statement of the terms of the
agreement between the parties with respect thereto, and may be amended only by a
writing signed by both parties hereto.

9.2. Nonwaiver. The failure of either party to insist upon strict adherence to
any term of this Agreement on any occasion will not operate as a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged therewith.

9.3. Assignment. The Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and assigns and their
representatives. This Agreement may not be assigned by either party without the
consent of the other party, except that the Company may assign all of its rights
and delegate performance of all of its obligations hereunder in connection with
a Change in Control.

9.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be an original, but all of which together will constitute the
same instrument.

9.5. Headings. The headings in this Agreement are for convenience of reference
only and should not be given any effect in the interpretation of this Agreement.

9.6. Governing Law. This Agreement is governed by the laws of the State of
Maryland, without regard to any provision that would result in the application
of the laws of any other state or jurisdiction.

9.7. Interpretation. This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the Code and any regulations and Treasury guidance
promulgated thereunder. If the Company determines in good faith that any
provision of this Agreement would cause the Executive to incur an additional
tax, penalty, or interest under Section 409A of the Code, then the Company and
the Executive shall use reasonable efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code or causing the imposition of such
additional tax, penalty, or interest under Section 409A of the Code.

9.8. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement.

9.9. Company Policies, Plans and Programs. Except as expressly provided
otherwise in this Agreement, whenever any rights under this Agreement depend on
the terms of a policy, plan, or program established or maintained by the
Company, any determination of such rights will be made on the basis of the
policy, plan, or program in effect at the time as of which such determination is
made. No reference in this Agreement to any policy, plan, or program established
or maintained by the Company precludes the Company from prospectively or
retroactively changing or amending or terminating that policy, plan, or program
or adopting a new policy, plan, or program in lieu of the then existing policy,
plan, or program.

9.10. Board Action. Any action that may be taken hereunder by the Board of
Directors of the Company with respect to the compensation and benefits of
Executive may be taken by an authorized committee of the Board.

9.11. Survival of Terms. The provisions of Sections 4.3.3, 5.2 through 5.6,
inclusive, and 6 through 9, inclusive, of this Agreement shall survive the
termination of Executive’s employment hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.

AVATECH SOLUTIONS, INC.

By: /s/ Lawrence Rychlak (SEAL)
Name: Lawrence Rychlak
Title: President and Chief Financial Officer


EXECUTIVE

     
/s/ George Davis
  (SEAL)
 
 

George Davis
 


EXHIBIT A

Options Vesting and Accelerated Vesting Schedule – 2006 Option

December 1, 2006 Option

                  Number of Shares
  Subject to Option:  
100,000
    Vesting  
25,000 shares vest immediately (December 1, 2006) 25,000 shares vest on
December 1, 2007 50,000 shares vest at the rate of 1/36 per month beginning
January 1, 2008 (the “Performance Options”)
        Accelerated
  Performance   Options:  
37,500 shares (or a pro rata portion thereof) shall vest immediately based on
the incentive compensation targets for senior executives of the Company adopted
by the Company’s Compensation Committee on September 29, 2006 (as the same may
be subsequently adjusted or revised by such Committee), except that (i) the
percentages therein stated shall be percentages of 37,500 option shares, instead
of percentages of targeted incentive compensation, and (ii) percentages related
to service revenue attainments shall be ignored for purposed of this
acceleration in vesting.
       
12,500 shares shall immediately vest at such time as the Company achieves
$5,000,000 in additional “non-organic” revenue growth (representing revenue
growth attributable to revenue sources other than the resale of Autodesk
software).
       

EXHIBIT B



    Terms and Conditions of 2007 Option



    September 12, 2007 Option

A ten-year option to purchase up to 200,000 shares of common stock of the
Company was granted to Executive on September 12, 2007. The exercise price of
such option is $     , which was the closing sales price of a share of common
stock on the day prior to the grant date. The option shall vest ten years from
the date of issuance, subject to acceleration of vesting based upon attaining
the performance targets set forth below. Upon termination of Executive’s
employment with the Company, such option shall be terminated to the extent not
then vested.

Up to 100,000 shares of common stock shall vest as follows:

     
Net Income (as defined below)
  Total number of shares vested
 
   
Less than $2,000,000
$2,000,000 to $2,499,999
$2,500,000 to $2,999,999
$3,000,000 to $3,499,999
$3,500,000 to $3,750,000
  0
20,000
25,000
50,000
100,000

An additional 10,000 shares of common stock shall vest for each additional
$250,000 in Net Income, up to a maximum of 50,000 additional shares.

25,000 shares shall vest if service revenue for the fiscal year ended June 30,
2008 exceeds $15,480,000 and an additional 25,000 shares shall vest at the
discretion of the compensation committee based upon the accomplishment of
strategic goals as determined from time to time by the compensation committee.

Notwithstanding the foregoing, no shares shall vest if Net Income does not equal
or exceed $2,000,000.

For purposes hereof, “Net Income” shall mean the net income of the Company for
the fiscal year ended June 30, 2008, calculated in accordance with generally
accepted accounting principles consistently applied. Calculation of Net Income
and service revenue shall be made within 105 days of the end of the fiscal year,
and shall be based upon audited financial statements prepared by the Company.
Any vesting based upon Net Income or service revenue shall occur on the date of
the audit report with respect to such financial statements.

